Title: To George Washington from Edmund Randolph, 27 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Feby 27. 1795.
        
        E. Randolph has the honor of informing the President, that the power appears to be accurately drawn in form and substance. The word “last,” which the President has noted, is a part of the title of the law of this session; so that it would not be regular to recite the law of this session by any other name, than that, which congress have given to it. However, there does not seem to be any incorrectness in the use, which congress have made of the word last; because the fact is, that the loan, to be reimbursed, was “authorized by an act of the last session of congress.”
        E. Randolph will pursue the idea, which the President is pleased to intimate, respecting the Spanish affairs.
        He purposes to wait upon the President immediately after breakfast, upon the subject of Mr Johnson’s letter, respecting his water-lot. If the President has not answered it, he will perceive from the information, brought up by Dr Thornton, that something is wrong in this business.
      